
	
		I
		111th CONGRESS
		2d Session
		H. R. 4656
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Buchanan
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a pilot program establishing a child-care center for children of veterans
		  receiving treatment and other individuals.
	
	
		1.Establishment of child-care
			 center pilot program
			(a)In
			 generalSubject to the
			 availability of appropriations for such purpose, the Secretary shall carry out
			 a pilot program establishing a child-care center described in subsection
			 (b).
			(b)RequirementsA child-care center described in this
			 subsection is a child-care center that—
				(1)is made available
			 (to the extent space is available) to children of—
					(A)veterans receiving
			 treatment or other services at the facility in which the child-care center is
			 located;
					(B)employees of the
			 Department of Veterans Affairs;
					(C)employees of a
			 contractor of the Department of Veterans Affairs;
					(D)employees of
			 veterans service organizations; and
					(E)members of the
			 Armed Forces on active duty whose duty station—
						(i)is
			 in the same geographic area as the child-care center; and
						(ii)does not have
			 child-care services made available to the member by the Secretary of Defense;
			 and
						(2)is located at the
			 Bay Pines Medical Center, Bay Pines, Florida.
				(c)Current
			 standardsExcept as provided
			 in subsection (b), section 7809 of title 38, United States Code, shall apply to
			 the child-care center established under subsection (a).
			(d)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Veterans’ Affairs of the House of
			 Representatives and the Committee on Veterans’ Affairs of the Senate a report
			 on the child-care center established under subsection (a), including—
				(1)an assessment of
			 the success of the center;
				(2)whether the center
			 improves the access of veterans to outpatient treatment;
				(3)the number of
			 children that—
					(A)the center is
			 capable of caring for each day; and
					(B)the center cares
			 for each day on average; and
					(4)any
			 recommendations regarding whether to expand the pilot program to other
			 locations.
				
